          Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 1 of 18


                                                                            1




      1                      UNTTED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEV{ HAMPSHIRE
     2

     3     ************************
                                                *
     4     JENNI FER ARTESI f/K/       a        *
           JENN] FBR TAPSCOTT,                  *
     5                   Pl-aíntiff,            *
                                                *
     6            VS.                           *   Docket No.   :
                                                *   I:1-9 -CV- 0021.4 -AJ
     1     DEMOULAS SUPER                       *
           MARKETS, rNC., d/b/a                 *
     ö     MARKET BASKET and                    *
           DENNIS LABATTE,                      *
     9                   Defendants.            *
                                                *
10         ************************
1_   1_                     DEPOSIT ION OF .TENNIFER AREESI
L2                            Deposition taken by agreement
l-3                           at the Fox Hill Farm,
I4                            333 Holderness Road, Center
15                            Sandwich, New Hampshirer               on
I6                            Thursday, November 7, 20I9,
11                           commencing at 10:10 a.m.
18         Court R eporter:       Sharon R. Fagan, LCR/ RpR
                                 N. H. Licensed Court Reporter
L9                               No.       64

20

2t
22

23
            Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 2 of 18


                                                                                      44




       7                     A.
                             frm not sure.
       2             o'     you had availed yourserf of FMLA time
       3      while you had been at DeMoulas on a couple of
       4      occasions; correct?
       tr
                             A.           yes.
      6                      o.           All right.   So you had a general idea
      1      of what FMLA time meant. lt was time off that you
      B      qot from the employer. Sometimes it,s paid and
      9      s ome t.   ime       it's    not; correct?
 10                          A.          yes.
 11                          v           And yet you didn't   make any request. for
 I2          FMLA time             from Shaw's for your shoulder surgery?
 l-3                     A             No, lout Shaw's is run different.  Can I
L4           expl a in   ?

15                       u               Sure.
t6                       A               You have to accumulate time to be    abl_e
1,1         to get certain benefits.  Like, you have to work so
18          much to get an hour of vacation time. I don't
                                                           know
T9          if that has anything to do with FMLA, but on certain
20          things you can'L just get it.  you have to earn
2L          things. And I don't. know, but, like f said, I did
22          not look into ir.
23                       O               When you were hired to work at Shaw,s
         Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 3 of 18


                                                                                  55




     1                 o.        And how did you come to seek treatment
 a
 Z         I,ùith G & G Heal-thcare Services          ?


 3
                       ^         When I was in the detox facility,         they
 4         put people     I don't know how to explain it                   put
 5         people in cert.aj-n places, different treat.ment
 6         cent.e rs   /    and then I was chosen to go to that one.
 1                     O.       Okay. And what led you to a detox
 B         facility?
 Y                     A         Seeking treatment.
10                     O.       When and for what purposes?
11                     A.       December 29Lh, 2016, for alcoholism.
L2                     O.       I I m sorry, what ?
13                     ^        Alcoholism.
L4                     O.       Okay. And what Lreatment. facility         did
15         you first        seek care at on December 29t-h,20L6?
T6                     A.       I believe it was Pal-m Partners,
L7         P-a-f -m, in West. Palm Beach.
1B                     O        Okay. How did you end up seeking
!9        treatment in West Palm Beach for detox as opposed to
20        New Hampshire?
2I                     A.A friend of mine had called a numbe r
22        not sure where he got it     and got referred to that
23        p1ace, and t.hen they accepted me and f lew me down.
          Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 4 of 18


                                                                                  56




      1              O.       Whofs the friend?
      2              A.       Marc PLante.
      3              O.       I¡ühat caused Marc plant e to get you into
      4        or help get you into a detox facility?
      5              A.       Because I had been thinking          about it
      6    and I had asked him, and he just went and cal.l_ed,
      7    found somepl-ace for me.
      B              O        All   right.    And what is Marc plante's
      9    address ?      I don't see him l-isted as somebody who has
 10        knowl edge .
 11                 A       No, I never thought of him.
L2                 O        Okay. So whaL's his address and whatfs
13         hi s cont.act information?
I4                  A        He lives in A1ton, off the circle.               I
15         donrt know the address.
1,6                          MS. FEBNEY: Can you mark that, please?
t1                           f|11 send your attorney a request for
1B         the f oll-o\^r-up inf ormation.
t9                  0.       (By Ms . Feeney) He ' s a friend, not a
20        healthcare provider?
21,                 A.       No.
22                           MS. JOHNSON: Obj ection to form and I
23        gUeSS the answer.         you asked a compound question.
           Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 5 of 18


                                                                                    5B




      l-     Fl-orida?
     2                           MS. JOHNSON: Objection to form.
     J                 a.        (By Ms. Feeney) If anyone.
     rA          '     4.        I had spoken to my husband before.
     5                 0.        Had your husband made any
     6      recommendations for you entering detox?
     1                 A.        He   was calling    around.
     ö             0.            So   walk me through    how   it happened.
     9      What did Marc        do  and how did you end up in the detox
10          facility        in Florida?
11                              MS. JOHNSON: Objection to form.              you
1,2         can anslver.
13                              THE WITNESS:        I can?
1_4                             MS. JOHNSON: Yeah.
15                              THE WITNESS:        I was on my way home      and
L6          it was a bliz zard.. r couldn't. make it down the road
1,7         to my residence and ï was at t.he Al-ton Circl-e, so I
18          went over to Marc's house. There r started drinkinq
1,9         and t.hen along wit.h that, r hras talking about going
20          to a detox facilit.y and saying how much f needed it.
2L          and wanted iL, and he Ìooked the number up and
22          ca1 led.

23                     O.       (By Ms. Feeney) And if         I wrote it    down
           Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 6 of 18


                                                                                 60




       1              0.           hlas that inpatient     or outpatient care?
      2               À            ïnpat ient   .

      3               0.           For how long?
      4               A.           Seven days, maybe.
      q
                      O.           And who   was    the healthcare provider
      6      that you      saw?
      1               A.  I donft remember.
      õ            o.     what led you to seek treatment at. the
      9     Portsmouth pavilion in 2000?
 1_0                 A.           My drinking \^ras interfering     with
 11         everyday life.
 72                  O.           Were you working at the time?
 13                  A.           yes.
 L4                  O.           And where \^rere you working?
15                   A.           DeMoulas Market Basket.
76                 o-     vÍere you working fur-r-time at. that time
I1          you entered the portsmouth pavil_ion ?
1B                   A.           yes.
L9                   0.           Did you have to take time off?
20                   A.           yes.
21"                 0.            Did you put. in for FMLA time?
22                  A.            I believe so.
23                  o.            And you were abre to take the time and
      Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 7 of 18


                                                                                 6L




 1     then return to work?
 2                A.      Yes.
 3            O.     How long were you out of work at that
 4     time, do you recall-?
 tr
                  A.      I donrt remember.
 6            O.      Was it longer than the seven days                    you

 7     were an inpatient at the Portsmouth Pavil-ion?
 I                A.      Ifm not sure.
 I                a.      Vrthat. other   healthcare providers      \^Ie   fe

10     you seeing in      2000
11                ^       I canft remember.
12                0.         other than Dr. YarÍan?
13                A.      I know I had seen    just before that,
L4     I had seen Dr. Schopick in Portsmouth.
15                0.      Do you know how to spe1l Dr. Schopickfs
T6     name   ?


L1                A.      S-c-h
1B                O.      ILts    an 'tSrr?
T9                A.      Yes.
20                0.      And what kind of doctor is
2L     Dr. Schopick?
22                A.      Psychiat,rist.      The one that prescribes
23     the medications.
          Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 8 of 18


                                                                                  B6




      1    we discussed may no longer be with G e G; G & G is
     2     another facility.
                         A.       Yes.
     4                   O.       And where is that facility      located?
     6                   A.       Miami, Florida.
     6             O.    And why \^/ere you admitted to the G & G
  7        fací1ity in Miami, Florida, after your stay at
  B        Palm Partners?
  9                      A.       For further treatment of al_cohol_ism.
10
                         ^        How long \^/ere you there?
11                       f1       Until February 8th, 20I7 .
L2                       u        And you told me that facility      is in
13         Mi ami   ,'   IS   that correct?
L4                       A.       Yes.
15                       O.       Were you at the same G & G facility         for
L6         the ent.i re time?
T7                       A       Yes.
1"8                      O       And when you \^iere discharged from that
1,9       faci t i ty on February B, 2017, where did you             go?
20                  A      I came home.
2T                       0       To New Hampshíre?
22                               Yes.
23                       O       To the address you told us earlier          in
       Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 9 of 18


                                                                               91




  1     hospital-     ?


  2              A             From the 2nd to the 4th.
  3              a             AII right.       So just Lwo nights?
  4              A             Yes.
  5              o             And then you wenL back to G &      G?

  6              A             Yes.
  1              O             What    do you think you talked to your
  (t    husband about for that 30-minute conversation?
  9              l{            About what had happened. I,fhen I         was

10      probabl y         going to leave G & G. I donrt recall-.
11               O.            You don't have a reco]lection?          I wrote
L2      down that you left             G & G on or about February      ALln,

13      20L1, and it looks l-ike there are a few more calls to
L4      your husband.
15                             When    exactly did you come back to
1_6     New Hampshire?
I1               A.            February Bth.
18               o.           Where did you stay between when you got
L9      outofG&G              and when you came back to New Hampshire?
20               A            At   home.

2I               u.            I didnrt     mean to confuse you with the
22      question.          Let me ask it again.
23                            Did     you   get discharged from G & G and
          Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 10 of 18


                                                                                  119




      1            O.     (By Ms. Feeney) I ' d like to show you
     2      what we've had marked as Exhibit J, aqain, l-ett.ers
     3      concerning benefit continuat.ion notices. ThÍs time
     4      frame is August. of 2013.
     q
                            . JOHNSON: So 1ook at each page
                              MS                                             so
     6      you know what you're looking at.
     1               O., ("o Ms. Feeney) What caused you t.o be
     Õ     out of work ín August. o f 201"3, do you recal I ?
     9               A        I tore my bicep on my left          shoulder.
10                   o        Was that a work-rel_ated in j ury?
11                   A        Vaa

1,2                  0        Did you have to have surgery?
13                  A         Yes.
T4                  a         And how long were you out. of work, do
15         you reca l- 1 ?   Just approximately.
76                  A         Does it   say?
17                  O         No. That's why I 'm asking.
1B                  A         10, 11 weeks.
1,9                 o         Okay. So a period of time longer than
20         a month or so.
2L                  A        Yeah.
22                  O        And those are the notices t.hat you got
23         as a resul-t of being out on l_eave in Exhíbit 1;
         Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 11 of 18


                                                                            1,20




     L     co   rre ct   ?


  2                      A.    Yes.
  3               O.    All right.. Woul_d you take a look,
  4        please, at Exhibit 4, Page .tA-L7.
  5                      A.    (I/üitness complied.)
  6                            (Off-the-record    discussion.    )


  7                            (Back on the record.     )

  (t             O.      (By Ms. Feeney) Are you at page JA-17
  9       on our Exhibit No. 4?
L0                       A.    Yes.
1L                       0.    Okay. Great.
                                         That is a note from
1,2       Dover Women's Heal-th taking you out of work f rom
13        May 241h, 201,6 to June 10th , 201,6 .
L4                             Do you see that?
15                       A     Yes.
t6                       0     [tühat was the reason you hrere out of
1,1       work in May to June of         2016?
18                       A.
                        I had had a hysterectomy done a month
1"9       or so before. f came back, I lifted something, I
20        pulled a muscle. I went to see hi_m, so he wanted me
2L        to rest in case anything serious had happened.
22                       O.    How long were you out when you had the
23        hys te rec t,omy ?
         Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 12 of 18


                                                                                               L2L




     1                   A              I tm not sure.
     2                   0              More than a month?
     3                   A              f'm not sure, honestly.
     4                   0              AII right.           And was it    approximately       a

     5     month before June of                     201,6?     So was it    in March or
     6     April        of    I   I6?
 7                       A              Correct.
 B                                      All     right.       Can you walk me through
     9     your unders tanding of what you needed to do to take
10         l- e   ave   time      when        you worked at DeMoulas, whether it
11        \^IaS     for a day or whether it was going to be for                       a

L2        medical procedure that kept you out for more than                                a

13        day? I¡úhat woul-d you typically                        have to do?
L4                       A.             Usually ask first,          and then fill    out
15        paperwork and send i t to t.he HR person                          .


L6                O.      So you woul-d request if you r^/ere going
tl        to t.ake the time of f , and then assuminq that whoever
1B        you requested said okay, and you then woul-d fill out
T9        leave paperwork,'is                     that correct?
20                      A.              Yes.
2L               0.     Do you understand what FMLA or Family
22        Medical Leave is?
23                      A.              If yourself or somebody in your family
          Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 13 of 18


                                                                               1,22




      1     needs to take time off from work, it keeps your job.
  z                  \l   Did you ever make a request for               FMLA

  3         leave while you \^rere at Shawrs?
  4                  A.           No.
  R
                     a.           And you díd make requests for       FMLA

  6         leave when       you worked      at DeMouIas; correct?
  7
                     ^            Yes.
  o
  U                  O.           Do you know on how many occasions?
  9                  A.           Probably al-l- my surgeries.
10                   \J.          All right.    Do you have an
11         understanding of how much time FMLA provides?
I2                   A.           L2 weeks a year.
13                   0            12 weeks?    And do you have to earn that
T4         or ís that an automat.ic L2 weeks ?
15                                MS.    JOHNSON: Objection to form.
1,6                  O            (By Ms. Feeney) Sure. You can answer.
1,7                  A            ftm not sure when you first start how
18         Iong it       woul-d   take, but then I think once you're
L9         estab1ished, I don't. know how, but t.hen you're
20         a1 lowed.  I think it's just. for fu11-timers, but I'm
21,        not positive.
22                   O            Do you have to have a doctor help fill
23         out. some of that paperwork for FMLA leave?
          Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 14 of 18


                                                                                  136




      1              O.       OkaY.
  2                  A.       Oh, you want to          know
  3                O.    Everyt.hing. Whether you take it once                     a

  4         year or whether you take it once an hour.
  5                           Do    r,rle have   them all?
  6
                     ^        Prilosec.
  1                  a.       What is that?
  Õ                  A.       For my st.omach, acid ref l-ux.
  9                  0.       Anyt.hing else?
l-0                  Ä        No.
1_1                  O.       All right.          So we just missed Vistaril_.
1,2        All right.      Back to Exhibit 12.
13                            So you went to see Dr. Yarian on
1-4        February 15th.        What was your status of work at
15         Market Basket on February 1sth,               2011?
16                   A        T thought I still had a j ob.
1_1                  0        When you returned to New Hampshire             on
1B         February the Bth, did you cal l- anyone               at.

T9         Market Basket ?
20                  A         That day, no.
21,                  u        When hras     time you called
                                           the first
22         someone at Market Basket about your return to
23         New Hampshire?
         Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 15 of 18


                                                                                     138




     1              a        Okay. And what number does that
     2     connect to?      What is that. the phone number for?
     3              ¡\       The Somersworth Market Basket.
     4              O        Somersv¡orth.
     5                        (Off-the-record     discussion.     )


     6                        (Back on t.he record.     )


     1           O.      (By Ms. Feeney) So at 3:06 p.m.                   on
     B    February the 2BLh, yoü called the Somersworth
     9    Market Basket,' is that correct ?
10                  A.       yes.
11_              O.      And thatrs the first time you called
1,2       your employer after returning to New Hampshire on
13        February t.he Bth; am I correct?
14                  A.       Yes.
'1 tr
IJ               a.     And you had seen Dr. Yarian                   on
16        February the 15th; is that correct?
L'7              A.     Yes.
lÕ                  O.       So help me underst.and r^/hy Exhibit               12

1,9       has a date of February 22nd,           , on it.
                                                 207J
20                           Did you ask him f or a note whil-e             you
2L        \^iere there on February 15th?
22                 A.        Yes.
23                 0.        And seven days later,          he writ.es
             Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 16 of 18


                                                                                                  142



         1                    A             February 2Bth.
         2            0.     Okay . That, wasn I t my question.                         So let
         3     me ask it aqain, so that Ifm very c1ear.
         4                                  VÍe    know you got back to      New   Hampshire
         q
               on February  th, because you've testified to that and
                                        8

         6     the medical records reflect that, ât least. the ones I
      7       have thus far.
      I                                     You called the store on February 2BLln.
      9       lüe   rve establ-ished that.,. correct?

I
    i.0                       A             Yes.
    L1                        o.questíon ís, why didn't, you call
                                            Mv                                                a
i
I   L2        day or two aft.er you got back?
I
    13                        A.            I didn't, want            I didnft want to deal
    1,4       wíth Labatte,
    15                        O             You already said that.
    1,6                                     MS.    JOHNSON:        Okay. But that's    her
    t7        anS\^¡e1î   .        You j ust,      as   ked her why.
    18                                      MS.    FEENEY:     But I want t.o finish     this
    T9        up.
    20                        O.            (By Ms. Feeney) You cal1ed ,Jerry
    21        Paquette             on   the      2BL1n,   right?
    22                        A.            Yes.
    23                        O.            Why didn't       you call lTerry paquette        on
         Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 17 of 18


                                                                                        I43



     1     the 9th or 1Oth of February?
     2               A         Because it   was Friday.      Jerry wasnrL
     3     there.        And me and my husband hrere talking          abou      t
     4     lettingthem know, so my husband made t.he phone cal-l-
     q
           so f woul-dnrt have to  I was a mess. I dídnrt want
     6     to get on the phone with him.
     1            O.           Okay. Let me talk a littl_e           bit    more
     I     about this.
     9                         So you didnIt    want to call the sLore
10        when you returned.           Do I have that correct?
11                   A         Yeah.
1"2                  O         Yet, you call_ed Jerry paquette             on
13        February the 2I t.h , 20 days 1aLer,. correct          ?

L4                   A         Yes.
15               O.      My question is, hrhy you di dn ' t cal l-
1,6       Jerry Paquette five days later or ten days Iater or
I'7       six days l-ater? Why did you wait. 20 days to ca I l-
18        Jerry Paquette?
19                            MS. JOHNSON: Objection to form.
20                   O         (By Ms. Feeney) You can ans\^rer.                [lühy

2L        did you wait 20 days to call ,Jerry?
22               A.     WeI1, my husband called to inform them
23        I was back, and then I wanted     once I found out
             Case 1:19-cv-00214-AJ Document 20-2 Filed 02/18/20 Page 18 of 18


                                                                                        156




         1     your Complaint, pfease?
         2              A.       Okay.
         3              O.       Have you read that.?
         4              A.       Yes.
      5                 o.       rt       says, and I quote, Paragraph 41,
      6        "Upon information and belief,                 Ín approximately 20L6,
      7        anot.her employee had been out of work and extremely
      ö        exhausted her FMLA leave for both her own medical
      9        conditions as well as those of family members,
    10        however, she was not terminated.                 "
i   1t_                          Who are            you referring   to?
l

    1,2                 A        There        sa    Gutowksy (phon. ) .
I
    13                  O        Do you know how to spell her last              name?
    1,4                 A        No.
    15                  O        ït starts with
    t6                 A         nGn

    t7                  O
                                 tt^tta
                                   Lra

    1B                 A                  ilu_t''

    I9                 u         And how did you pronounce it?
    20                 A         Gut.owsky.
    2I                 o         And how is it            that you are aware of     how
    22        much   FMLA    leave time that Theresa had?
    23                 A         Because we had talked.               She had had   a
